STRATEGIC PARTNERS® HORIZON ANNUITY PROSPECTUS: April 29, 2016 This prospectus describes a market value adjusted individual annuity contract offered by Pruco Life Insurance Company (“Pruco Life”, “we”, “our”, or “us”). Pruco Life offers several different annuities which your representative may be authorized to offer to you. Each annuity has different features and benefits that may be appropriate for you based on your financial situation, your age and how you intend to use the annuity. The different features and benefits include variations in death benefit protection and the ability to access your annuity's contract value. The fees and charges under the annuity contract and compensation paid to your representative may also be different between each annuity. If you are receiving this prospectus, it is because you currently own one of these annuities. These annuities are no longer offered for new sales. Pruco Life is a wholly owned subsidiary of the Prudential Insurance Company of America. Pruco Life is located at 213Washington Street, Newark, NJ 07102-2992, and can be contacted by calling 800-944-8786. Pruco Life administers the Strategic Partners Horizon Annuity contracts at the Prudential Annuity Service Center, P.O. Box 7960, Philadelphia, PA 19176. You can contact the Prudential Annuity Service Center by calling, toll-free, (888)PRU-2888 or at www.prudentialannuities.com. PLEASE READ THIS PROSPECTUS Please read this prospectus before purchasing a Strategic Partners Horizon Annuity contract and keep it for future reference. The Risk Factors section appears in Section9 of the Summary. In compliance with U.S. law, Pruco Life Insurance Company delivers this prospectus to current contract owners that reside outside of the United States. THE SEC HAS NOT DETERMINED THAT THIS CONTRACT IS A GOOD INVESTMENT, NOR HAS THE SEC DETERMINED THAT THIS PROSPECTUS IS COMPLETE OR ACCURATE. IT IS A CRIMINAL OFFENSE TO STATE OTHERWISE. INVESTMENT IN A MARKET VALUE ADJUSTED ANNUITY CONTRACT IS SUBJECT TO RISK, INCLUDING THE POSSIBLE LOSS OF YOUR MONEY. AN INVESTMENT IN STRATEGIC PARTNERS HORIZON ANNUITY IS NOT A BANK DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT AGENCY. CONTENTS PART I: STRATEGIC PARTNERS HORIZON ANNUITY PROSPECTUS SUMMARY1 GLOSSARY2 SUMMARY4 RISK FACTORS5 PART II: STRATEGIC PARTNERS HORIZON ANNUITY PROSPECTUS6 SECTION 1: WHAT IS THE STRATEGIC PARTNERS HORIZON ANNUITY?7 SHORT TERM CANCELLATION RIGHT OR7 SECTION 2: WHAT GUARANTEE PERIODS CAN I CHOOSE?8 GUARANTEE PERIODS8 MARKET VALUE ADJUSTMENT9 SECTION 3: WHAT KIND OF PAYMENTS WILL I RECEIVE DURING THE INCOME PHASE? (ANNUITIZATION)10 PAYMENT PROVISIONS 10 OPTION 1: ANNUITY PAYMENTS FOR A FIXED PERIOD10 OPTION 2: LIFE ANNUITY PAYMENTS WITH 120 PAYMENTS (10 YEARS)10 OPTION 3:INTEREST PAYMENT OPTION10 OTHER ANNUITY OPTIONS10 TAX CONSIDERATIONS10 SECTION 4: WHAT IS THE DEATH BENEFIT?11 BENEFICIARY11 CALCULATION OF THE DEATH BENEFIT11 JOINT OWNERSHIP RULES11 SECTION 5: HOW CAN I PURCHASE A STRATEGIC PARTNERS HORIZON ANNUITY CONTRACT?12 PURCHASE PAYMENT12
